                    Case 21-10527-JTD                 Doc 391       Filed 04/30/21   Page 1 of 16




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE
                                                                )
In re:                                                          )     Chapter 11
                                                                )
CARBONLITE HOLDINGS LLC, et al.,1                               )     Case No. 21-10527 (JTD)
                                                                )
                                           Debtors.             )     (Jointly Administered)
                                                                )

                                  SUPPLEMENTAL AFFIDAVIT OF SERVICE

        I, Dominic DiConti, depose and say that I am employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned case.

        On April 23, 2021, at my direction and under my supervision, employees of Stretto caused
the following document to be served via first-class mail on the service list attached hereto as
Exhibit A, pursuant to USPS forwarding instructions:

     •     Notice of Chapter 11 Bankruptcy Case (Docket No. 103)

        Furthermore, on April 23, 2021, at my direction and under my supervision, employees of
Stretto caused the following document to be served via first-class mail on the service list
attached hereto as Exhibit B, pursuant to USPS forwarding instructions:

     •     Notice of Proposed Sale or Sales of Substantially All of the Debtors’ Assets, Free
           and Clear of All Encumbrances, Other Than Assumed Liabilities, and Scheduling
           Final Sale Hearing Related Thereto (Docket No. 268)

        Furthermore, on or before April 28, 2021, at my direction and under my supervision,
employees of Stretto caused the following documents to be served via first-class mail on the
service list attached hereto as Exhibit C, pursuant to USPS forwarding instructions:

     •     Notice of Deadlines for the Filing of (I) Proofs of Claim, Including Requests for
           Payment Pursuant to Section 503(b)(9) of the Bankruptcy Code, and (II) Rejection
           Damages Claims (Docket No. 279)

     •     [Customized] Official Form 410 Proof of Claim (attached hereto as Exhibit D)



                                 [THIS SPACE LEFT INTENTIONALLY BLANK]

____________________________________________
1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
              Case 21-10527-JTD         Doc 391     Filed 04/30/21    Page 2 of 16




      a   Official Form 410 Instructions for Proof of Claim (attached hereto   as   Exhibit E)


Dated: April30,202l
                                                                         Dominic DiConti

 A notary public or other officer completing this certificate verifies only the identity of the
 individual who signed the document to which this certificate is attached, and not the
 truthfulness, accuracy, or validity of that document.

State of California.
County of Orange

Subscribed and sworn to (or affirmed) before me on this 30th day of April, 202l,by Dominic
DiConti, proved to me on the basis of satisfactory evidence to be the person who appeared before
me.



Signature:       .F
Case 21-10527-JTD   Doc 391   Filed 04/30/21   Page 3 of 16




                    Exhibit A
                                              Case 21-10527-JTD         Doc 391      Filed 04/30/21     Page 4 of 16

                                                                        Exhibit A
                                                                  Served via First-Class Mail
                                              Name                      Address 1                City   State      Zip
                                    Flor Elizabeth Espinola   Address Redacted
                                    Hatch                     14548 Vintage Preserve Pkwy       Houston TX      77070-2123




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                      Page 1 of 1
Case 21-10527-JTD   Doc 391   Filed 04/30/21   Page 5 of 16




                    Exhibit B
                                              Case 21-10527-JTD        Doc 391       Filed 04/30/21    Page 6 of 16

                                                                       Exhibit B
                                                                 Served via First-Class Mail
                         Name                            Address 1                   Address 2        Address 3          City     State     Zip
        24/7 Office Installations Inc.        2922 Rubidoux Blvd                                                  Riverside       CA    92509-2129
        Aaron Valles                          Address Redacted
        AFEX                                  21045 Califa St                                                     Woodland Hls    CA    91367-5104
        Almeida, Olivia                       Address Redacted
        AMR Plastics Inc.                     1281 Mount Brewer Ct                                                Tulare          CA    93274-8552
        Avenue Logistics Inc.                 325 W Ohio St                  #3                                   Chicago         IL    60654-7809
        Avila, Peter                          Address Redacted
        Axle Logistics LLC                    835 N Central St                                                    Knoxville       TN    37917-7122
        Brock Transportation LLC              3025 Independence Dr           Ste C                                Livermore       CA    94551-7683
        Cesar Martin Haro                     Address Redacted
        Clean Air Specialists Inc.            PMB 121                        12534 Valley View St                 Garden Grove    CA    92845-2006
        Clean Water Technologies Inc.         13008 S Western Ave                                                 Gardena         CA    90249-1920
        Corona, Virgilio                      Address Redacted
        Cronin Compressor Products LLC        6669 Bradford Ct                                                    Chino           CA    91710-4282
        Daniel Lir                            Address Redacted
        Darkstar Logistics LLC                8130 Highway MM                                                     Hannibal        MO    63401-6803
        Dunamis Forklift Tires                28220 Watson Rd                                                     Romoland        CA    92585-9246
        Everrank Investment Group Inc.        PMB 280                        17100 Bear Valley Rd     Ste B       Victorville     CA    92395-5852
        Everrank Investment Group, Inc.       PMB 280                        17100 Bear Valley Rd     Ste B       Victorville     CA    92395-5852
        Exact Staff Inc.                      23901 Calabasas Rd             Ste 1085                             Calabasas       CA    91302-1586
        Fairweather Heating & Air Condition   11556 N Ventura Ave                                                 Ojai            CA    93023-3848
        Favio Romero                          Address Redacted
        Frankie Lewis Jr                      Address Redacted
        Garcia, Norma N                       Address Redacted
        Gonzalez, Alfred G                    Address Redacted
        Graham, Alex                          Address Redacted
        Granados, Ma Martina                  Address Redacted
        Guzman, Clemente                      Address Redacted
        Hatch                                 14548 Vintage Preserve Pkwy                                         Houston         TX    77070-2123
        IBC Tote Recycling LLC                66281                          2045 W Grand Ave         Ste B       Chicago         IL    60612-1577
        JY Solutions Inc.                     PMB 103                        2500 E Imperial Hwy      Ste 149A    Brea            CA    92821-6119
        King of Freight LLC                   PO Box 49170                                                        Wichita         KS    67201-9170
        Lewis Jr, Frankie                     Address Redacted
        Logistics Dynamics Inc.               1140 Wehrle Dr                                                      Buffalo         NY    14221-7748
        Maae, Kuka                            Address Redacted
        McKinney Trailer Rentals              2500 Pellissier Pl                                                  City Industry   CA    90601-1505
        Mendez Sanchez, Alicia                Address Redacted
        Metro Group Maritime                  PO Box 2371                                                         Livingston      NJ    07039-7971
        Midwest Trucking Logistics            2009 N Clearstone St                                                Goddard         KS    67052-8661
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                        Page 1 of 2
                                         Case 21-10527-JTD        Doc 391        Filed 04/30/21    Page 7 of 16

                                                                  Exhibit B
                                                            Served via First-Class Mail
                         Name                       Address 1                 Address 2           Address 3            City   State     Zip
        Mode Transportation LLC          14785 Preston Rd               Ste 850                               Dallas          TX    75254-9159
        Murphy, Dawn Marie               Address Redacted
        NDC Technologies Inc.            8001 Technology Blvd                                                 Dayton          OH    45424-1568
        Oakland Instrument Corporation   5220 12th Ave E                                                      Shakopee        MN    55379-1948
        Oxnard Hose Inc.                 1050 S Kimball Rd                                                    Ventura         CA    93004-2000
        Paypro USA Inc.                  1485 Spruce St                 Ste Q                                 Riverside       CA    92507-7421
        Plast-Control Inc.               60 Venture Dr                  Unit 3                                Dover           NH    03820-5930
        Plastics News                    PO Box 37222                                                         Boone           IA    50037-0222
        Replanet LLC                     PO Box 2893                                                          Merced          CA    95344-0893
        Replenysh, Inc                   PMB 83530                      PO Box 515381                         Los Angeles     CA    90051-6681
        Riley, Markeis                   Address Redacted
        Roden, Lindsay                   Address Redacted
        Rodriguez, Lilia Hurtado         Address Redacted
        Romero, Favio                    Address Redacted
        Roto-Rooter Service & Plumbing   1501 Railroad St                                                     Corona          CA    92878-5001
        Silva, Israel                    Address Redacted
        Sloan Vazquez McAfee             Address Redacted
        SMI Scientific LLC               1115 Cleaver Rd                                                      Lower Gwynedo PA      19002-1280
        Solve                            PO Box 49B                                                           Barrington    IL      60011-0498
        Tranpak Inc.                     1209 Victory Ln                                                      Madera        CA      93637-5059
        Valles, Aaron                    Address Redacted
        Velez, Jean                      Address Redacted
        Ventura Steel                    PO Box 507                                                           Oxnard          CA    93032-0507
        VIP Image Enterprises Inc.       111 Hollie Dr                                                        Red Oak         TX    75154-6601
        Walters Wholesale Electric       18626 S Susana Rd                                                    Compton         CA    90221-5621




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                    Page 2 of 2
Case 21-10527-JTD   Doc 391   Filed 04/30/21   Page 8 of 16




                    Exhibit C
                                                            Case 21-10527-JTD                Doc 391          Filed 04/30/21          Page 9 of 16

                                                                                               Exhibit C
                                                                                         Served via First-Class Mail

                      Name                                Attention                        Address 1                   Address 2              Address 3      Address 4         City     State       Zip
 AFEX                                        Attn Tohra Sazegar                   21045 Califa St                                                                        Woodland Hls   CA      91367-5104
 Albar Trucking Inc                                                               1006 W Centennial Rd                                                                   Papillion      NE      68046-7015
 Axel Logistics LLC                                                               835 N Central St                                                                       Knoxville      TN      37917-7122
 Everrank Investment Group, Inc.                                                  PMB 280                      17100 Bear Valley Rd   Ste B                              Victorville    CA      92395-5852
 Favio Romero                                                                     Address Redacted
 Frankie Lewis Jr                                                                 Address Redacted
 Giovanni Juarez                                                                  Address Redacted
 Jack in the Box Inc.                                                             9357 Spectrum Center Blvd                                                              San Diego      CA      92123-1524
 Jose Reyes Services                                                              12413 Hadley St                                                                        Whittier       CA      90601-3916
 Juarez, Giovanni                                                                 Address Redacted
 Nolan Transportation Group LLC                                                   400 Northridge Rd            Ste 1000                                                  Atlanta        GA      30350-3328
 Official Committee of Unsecured Creditors   c/o Everrank Investment Group Inc.   Attn David Ha                PMB 280                17100 Bear Valley Rd   Ste B       Victorville    CA      92395-5852
 REGO Restaurant Holdings LLC                                                     4700 S Syracuse St           Ste 225                                                   Denver         CO      80237-3022
 Silva, Israel                                                                    Address Redacted
 TrainUp.com                                 c/o Tillman Learning LLC             PMB 933                      4848 Lemmon Ave        Ste 100                            Dallas         TX      75219-1401
 Ventura County ACPD                                                              4567 Telephone Rd            Ste 200                                                   Ventura        CA      93003-5665




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                          Page 1 of 1
Case 21-10527-JTD   Doc 391   Filed 04/30/21   Page 10 of 16




                    Exhibit D
                              Case 21-10527-JTD                       Doc 391             Filed 04/30/21                  Page 11 of 16
Fill in this information to identify the case:

Name of Debtor & Case Number:
 CarbonLite Holdings LLC (Case No. 21-10527)                                                    CarbonLite Recycling Holdings LLC (Case No. 21-10534)
 CarbonLite Industries LLC (Case No. 21-10528)                                                  CarbonLite Recycling LLC (Case No. 21-10535)
 CarbonLite P Holdings, LLC (Case No. 21-10529)                                                 CarbonLite Sub-Holdings, LLC (Case No. 21-10536)
 CarbonLite P, LLC (Case No. 21-10531)                                                          Pinnpack P, LLC (Case No. 21-10537)
 CarbonLite PI Holdings, LLC (Case No. 21-10532)                                                Pinnpack Packaging, LLC (Case No. 21-10538)
 CarbonLite Pinnpack, LLC (Case No. 21-10533)

United States Bankruptcy Court for the District of Delaware
 Official Form 410
 Proof of Claim                                                                                                                                                 4/19

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of
 administrative expenses arising under 11 U.S.C. §503(b)(9), do not use this form to make a request for payment of an administrative expense.
 Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice that you received.



 Part 1:    Identify the Claim

1. Who is the current
   creditor?
                               Name of the current creditor (the person or entity to be paid for this claim)

                               Other names the creditor used with the debtor

2. Has this claim been                No
   acquired from
   someone else?                      Yes. From whom?


3. Where should notices         Where should notices to the creditor be sent?                                  Where should payments to the creditor be sent? (if
   and payments to the                                                                                         different)
   creditor be sent?
   Federal Rule of              Name                                                                           Name
   Bankruptcy Procedure
   (FRBP) 2002(g)




                                Street Address                                                                 Street Address


                                City                              State                   ZIP Code             City                       State                 ZIP Code

                                Contact phone                                                                  Contact phone

                                Contact email                                                                  Contact email




4. Does this claim amend              No
   one already filed?                 Yes. Claim number on court claims registry (if known)                                         Filed on
                                                                                                                                                  MM   / DD   / YYYY



5. Do you know if anyone              No
   else has filed a proof             Yes. Who made the earlier filing?
   of claim for this claim?




  Official Form 410                                                        Proof of Claim                                                                              page 1
                               Case 21-10527-JTD                 Doc 391          Filed 04/30/21             Page 12 of 16


 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        
                                  No
   you use to identify the       
                                  Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:
   debtor?



7. How much is the claim?           $                                      . Does this amount include interest or other charges?
                                                                                No
                                                                                Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.




9. Is all or part of the claim   
                                  No
   secured?                      
                                  Yes.     The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:



                                           Basis for perfection:
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $
                                           Amount of the claim that is secured:          $

                                           Amount of the claim that is unsecured: $                                (The sum of the secured and unsecured
                                                                                                                   amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $



                                           Annual Interest Rate (when case was filed)               %
                                              Fixed
                                              Variable



10. Is this claim based on a     
                                  No
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $


11. Is this claim subject to a   
                                  No
    right of setoff?
                                  Yes. Identify the property:




 Official Form 410                                                   Proof of Claim                                                                          page 2
                                  Case 21-10527-JTD                        Doc 391             Filed 04/30/21                Page 13 of 16
12. Is all or part of the claim     No                                                                                                                Amount entitled to priority
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check all that apply:
   A claim may be partly              Domestic support obligations (including alimony and child support) under
                                              11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                               $
   priority and partly
   nonpriority. For example,
   in some categories, the                   Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                           $
   entitled to priority.
                                             Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                    $
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                $

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                    $

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                    $

                                          * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the                    No
    claim entitled to                        Yes. Indicate the amount of your claim arising from the value of any                                 $_____________________
    administrative                            goods received by the Debtor within twenty (20) days before the date of
    priority pursuant to                      commencement of the above case, in which the goods have been sold to
    11 U.S.C. § 503(b)(9)?                    the Debtor in the ordinary course of such Debtor’s business. Attach
                                              documentation supporting such claim.

 Part 3:     Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                   I am the creditor.
 FRBP 9011(b).                       I am the creditor’s attorney or authorized agent.
 If you file this claim              I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                     I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                              I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                  amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be        I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,            and correct.
 imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and       I declare under penalty of perjury that the foregoing is true and correct.
 3571.
                                  Executed on date
                                                           MM / DD     /   YYYY




                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name
                                                          First name                           Middle name                             Last name

                                  Title

                                  Company
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address
                                                          Number            Street


                                                          City                                                          State          ZIP Code

                                  Contact phone                                                                         Email




   Official Form 410                                                              Proof of Claim                                                                             page 3
Case 21-10527-JTD   Doc 391   Filed 04/30/21   Page 14 of 16




                    Exhibit E
                          Case 21-10527-JTD                 Doc 391   Filed 04/30/21       Page 15 of 16




Official Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                                12/15


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.


  A person who files a fraudulent claim could be fined up
  to $500,000, imprisoned for up to 5 years, or both.
  18 U.S.C. §§ 152, 157 and 3571.




How to fill out this form                                               A Proof of Claim form and any attached documents
                                                                          must show only the last 4 digits of any social security
 Fill in all of the information about the claim as of the                number, individual’s tax identification number, or
   date the case was filed.                                               financial account number, and only the year of any
                                                                          person’s date of birth. See Bankruptcy Rule 9037.
 Fill in the caption at the top of the form.
                                                                        For a minor child, fill in only the child’s initials and the
 If the claim has been acquired from someone else,                       full name and address of the child’s parent or
   then state the identity of the last party who owned the                guardian. For example, write A.B., a minor child (John
   claim or was the holder of the claim and who transferred               Doe, parent, 123 Main St., City, State). See Bankruptcy
   it to you before the initial claim was filed.                          Rule 9037.


 Attach any supporting documents to this form.
   Attach redacted copies of any documents that show that the          Confirmation that the claim has been filed
   debt exists, a lien secures the debt, or both. (See the
                                                                       To receive confirmation that the claim has been filed, either
   definition of redaction on the next page.)
                                                                       enclose a stamped self-addressed envelope and a copy of this
   Also attach redacted copies of any documents that show              form or go to https://cases.stretto.com/carbonlite/claims/
   perfection of any security interest or any assignments or
   transfers of the debt. In addition to the documents, a
   summary may be added. Federal Rule of Bankruptcy
                                                                       Understand the terms used in this form
   Procedure (called “Bankruptcy Rule”) 3001(c) and (d).
                                                                       Administrative expense: Generally, an expense that arises
                                                                       after a bankruptcy case is filed in connection with operating,
 Do not attach original documents because
   attachments may be destroyed after scanning.
                                                                       liquidating, or distributing the bankruptcy estate.
                                                                       11 U.S.C. § 503.

 If the claim is based on delivering health care goods
   or services, do not disclose confidential health care               Claim: A creditor’s right to receive payment for a debt that
   information. Leave out or redact confidential                       the debtor owed on the date the debtor filed for bankruptcy.
   information both in the claim and in the attached                   11 U.S.C. §101 (5). A claim may be secured or unsecured.
   documents.
                         Case 21-10527-JTD              Doc 391   Filed 04/30/21       Page 16 of 16


Claim Pursuant to 11 U.S.C. §503(b)(9): A claim arising from       Secured claim under 11 U.S.C. §506(a): A claim backed by
the value of any goods received by the Debtor within 20 days       a lien on particular property of the debtor. A claim is secured
before the date of commencement of the above case, in which        to the extent that a creditor has the right to be paid from the
the goods have been sold to the Debtor in the ordinary course      property before other creditors are paid. The amount of a
of the Debtor's business. Attach documentation supporting          secured claim usually cannot be more than the value of the
such claim.                                                        particular property on which the creditor has a lien. Any
                                                                   amount owed to a creditor that is more than the value of the
                                                                   property normally may be an unsecured claim. But exceptions
Creditor: A person, corporation, or other entity to whom a
                                                                   exist; for example, see 11 U.S.C. § 1322(b) and the final
debtor owes a debt that was incurred on or before the date the
                                                                   sentence of 1325(a).
debtor filed for bankruptcy. 11 U.S.C. §101 (10).
                                                                   Examples of liens on property include a mortgage on real
Debtor: A person, corporation, or other entity who is in           estate or a security interest in a car. A lien may be voluntarily
bankruptcy. Use the debtor’s name and case number as shown         granted by a debtor or may be obtained through a court
in the bankruptcy notice you received. 11 U.S.C. § 101 (13).       proceeding. In some states, a court judgment may be a lien.


Evidence of perfection: Evidence of perfection of a security       Setoff: Occurs when a creditor pays itself with money
interest may include documents showing that a security             belonging to the debtor that it is holding, or by canceling a
interest has been filed or recorded, such as a mortgage, lien,     debt it owes to the debtor.
certificate of title, or financing statement.
                                                                   Uniform claim identifier: An optional 24-character identifier
Information that is entitled to privacy: A Proof of Claim          that some creditors use to facilitate electronic payment.
form and any attached documents must show only the last 4
digits of any social security number, an individual’s tax          Unsecured claim: A claim that does not meet the
identification number, or a financial account number, only the     requirements of a secured claim. A claim may be unsecured in
initials of a minor’s name, and only the year of any person’s      part to the extent that the amount of the claim is more than the
date of birth. If a claim is based on delivering health care       value of the property on which a creditor has a lien.
goods or services, limit the disclosure of the goods or
services to avoid embarrassment or disclosure of confidential
health care information. You may later be required to give         Offers to purchase a claim
more information if the trustee or someone else in interest
objects to the claim.                                              Certain entities purchase claims for an amount that is less than
                                                                   the face value of the claims. These entities may contact
                                                                   creditors offering to purchase their claims. Some written
Priority claim: A claim within a category of unsecured claims
                                                                   communications from these entities may easily be confused
that is entitled to priority under 11 U.S.C. §507(a). These
                                                                   with official court documentation or communications from the
claims are paid from the available money or
                                                                   debtor. These entities do not represent the bankruptcy court,
property in a bankruptcy case before other unsecured
                                                                   the bankruptcy trustee, or the debtor. A creditor has no
claims are paid. Common priority unsecured claims
                                                                   obligation to sell its claim. However, if a creditor decides to
include alimony, child support, taxes, and certain unpaid
                                                                   sell its claim, any transfer of that claim is subject to
wages.
                                                                   Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
                                                                   Code (11 U.S.C. § 101 et seq.) that apply, and any orders of
Proof of claim: A form that shows the amount of debt the           the bankruptcy court that apply.
debtor owed to a creditor on the date of the bankruptcy filing.
The form must be filed in the district where the case is
pending.


Redaction of information: Masking, editing out, or deleting
certain information to protect privacy. Filers must redact or
leave out information entitled to privacy on the Proof of
Claim form and any attached documents.


Do not file these instructions with your form.
